Name: Council Regulation (EEC) No 868/84 of 31 March 1984 fixing for the 1984/85 marketing year the guide price and the intervention price for adult bovine animals
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 90/30 Official Journal of the European Communities 1.4.84 COUNCIL REGULATION (EEC) No 868/84 of 31 March 1984 fixing for the 1984/85 marketing year the guide price and the intervention price for adult bovine animals laid down a Community scale for the classification of carcases of adult bovine animals for recording market prices and applying intervention measures ; whereas, by Regulation (EEC) No 871 /84 (7), a decision was taken to apply the said Community scale to the intervention measures for a three-year period, on an experimental basis , whereas the gradual application of the scale will lead to the fixing of a single price for each quality or group of qualities of meat, eligible for intervention, only at the beginning of the 1987 / 88 marketing year ; whereas , therefore , during the transition period, buying in should be activated and suspended for the qualities of meat eligible for intervention on the basis of the recording, on the market of each Member State, of the prices of such qualities , as carried out according to the Community scale ; Whereas , bearing in mind the objectives pursued by the intervention arrangements and the financial responsibilities incumbent on the Community, provision should be made for the possibility of limiting intervention purchases to a quality or group of qualities of meat in certain Member States , depending on the production and market features of these Member States , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the 1979 Act of Accession , and in particular Articles 3 (3 ) and 6 (4) thereof, Having regard to the proposal from the Commission (J), Having regard to the opinion of the European Parliament (J), Having regard to the opinion of the Economic and Social Committee (4), Whereas , when the guide price for adult bovine animals is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia to ensure a fair standard of living for the agri ­ cultural community, to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regu ­ lation (EEC) No 805/68 ; Whereas , in view of the current economic situation on the beef and veal market, the intervention price for adult bovine animals for the 1984/ 85 marketing year should be fixed at a lower level, in relation to the guide price, than that adopted for the preceding marketing year ; Whereas Regulations (EEC) No 1 358/80 (5) and (EEC) No 1208 /81 (6) respectively provided for and Article 1 For the 1984/ 85 marketing year, the guide price for adult bovine animals shall be 205,02 ECU per 100 kilograms liveweight. Article 2 For the 1984/85 marketing year, by derogation from the second subparagraph of Article 6 ( 1 ) of Regu ­ lation (EEC) No 805 /68 : (a) the intervention price referred to in the said subparagraph shall be fixed at 184,52 ECU per 100 kilograms liveweight ; (b) the level of the price fixed in the first sentence of Article 6 ( 3) of the said Regulation shall be 184,52 ECU per 100 kilograms liveweight. (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (J) OJ No C 62 , 5 . 3 . 1984 , p. 66 . ( 3) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). (4) Opinion delivered on 29 March 1984 (not yet published in the Official Journal). O OJ No L 140 , 20 . 5 . 1980 , p. 4 . 0) OJ No L 123 , 7 . 5 . 1981 , p. 3 . ( 7) See page 35 of this Official Journal . 1.4 . 84 Official Journal of the European Communities No L 90/31 Article 3 For the 1984/ 85 marketing year : 1 . By derogation from Article 6 ( 1 ) and (3) of Regu ­ lation (EEC) No 805 /68 , purchases by intervention agencies of one or more qualities or groups of qualities , to be determined, of fresh or chilled meat falling within subheadings 02.01 A II a) 1 , 2 and 3 of the Common Customs Tariff shall be decided upon when the average price of these qualities or groups of qualities recorded on the market of a Member State , or of a region of a Member State, on the basis of the Community scale for the classification of carcases of adult bovine animals established by Regulation (EEC) No 1208 / 81 is , for a period of two consecutive weeks , equal to or less than the intervention price fixed at the beginning of the marketing year for such qualities or groups of qualities . 2 . The purchases referred to in point 1 may be suspended when the average price for certain qualities or groups of qualities of meat, recorded on the market of a Member State, or of a region of a Member State , on the basis of the scale referred to in point ( 1 ) is , for a period of three consecutive weeks , above the intervention purchase price fixed at the beginning of the marketing year for these qualities or groups of qualities . 3 . The Commission, in accordance with the procedure provided for in point (4), may, in one or more Member States , limit the list of qualities or groups of qualities of meat eligible for intervention . 4 . The Commission, in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805/68 , shall : (a) establish the intervention purchase prices ; (b) take decisions on intervention purchases , and on the suspension thereof ; (c) adopt procedures for applying this Article . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1984/ 85 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD